Ooeein, S'.
By section 15! of the Act of 1887 it is provided that the Surrogate’s Court of the proper county shall have juris" diction to' hear and determine all questions in relation to- the tax arising under the provisions of that act. Here, such a question having arisen, it is proper for this court to determine it, the County Treasurer having no judicial power on the subject. His duty is doubtless to demand the penalty of ten per cent, in this case, and it is a fair question as to- whether or not the liability exists. It might be that facts could be shown which, under the provisions of section 5, would relieve the estate from liability for the penalty. These facts should be adjudicated, where the question arises, by the court.
However much hardship to persons may spring from the exaction of the penalty in this or any other case,, yet the provisions of the statute must be enforced. No reason is furnished here other than such hardship resulting from ignorance of the law. It is an old legal maxim that ignorantia legis neminem excusat.
The application, therefore, is denied.